10
ll
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 2:18-cv-01478-JLR Document 15-1 Filed 07/11/19 Page 1 of 2

THE HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE

TODD TURNER,

Plaintiff,
Vv. . Civil Action No.: 2:18-cv-01478-JLR
AETNA LIFE INSURANCE CO., and ORDER OF VOLUNTARY DISMISSAL
FEDERAL EXPRESS SHORT-TERM
DISABILITY PLAN,

Defendants.

 

 

Pursuant to the parties’ stipulation, this case shall be Dismissed with Prejudice against all
Defendants under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. \S .) Each party shall

bear its own costs and attorneys’ fees in connection with this action.

IT IS SO ORDERED. Cc \.
DATED: MS LOG \ Q\) &

HON. JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

 

 

ORDER FOR VOLUNTARY
DISMISSAL
(2:18-cv-01478-JLR)

PAGE 1 OF 2

 

 

 

 

 

 
om

“IO ON

10
11
12
13
14
15
16
17
18
19
_ 20
21
22

24
25
26
27
28

 

Case 2:18-cv-01478-3LR Document 15-1

Presented by:

{sf Daniel R. Fielstad
Daniel R. Fjelstad
Attorney for Plaintiff
Todd Turner

/s/ Ahsaki E. Baptist

Ahsaki E. Baptist

Attorney for Defendants

Aetna Life Insurance Company and
Federal Express Short-Term Disability Plan

Filed 07/11/19 Page 2 of 2

 

ORDER FOR VOLUNTARY
DISMISSAL
(2:18-cv-01478-JLR)

PAGE 2 OF 2

 

 

 

 

 

 

 

 
